DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 10 and 16, they recite a device, medium and method.  Prior art of record disclose a similar device, medium and method, but fails to teach the claims in combination with receiving, via the network interface, an indication that a second playback device of the local playback network has also detected the sound and identified the wake word based on the sound as detected by the second playback device; after receiving the indication, evaluating which of the first and second playback devices is to extract sound data representing the sound and thereby determining that the extraction of the sound data is to be performed by the second playback device over the first playback device; based on determining that the extraction of the sound data is to be performed by the second playback device over the first playback device, (i) causing the second playback device to proceed with extraction of the sound data and (ii) foregoing extraction of the sound data at the first playback device; receiving, via the network interface from a network-based system that is configured to evaluate sound data for voice input and determine a corresponding VAS (Voice Assistant Service) response, VAS response data that is indicative of a given VAS 
	Dependent claims 2-9, 11-15 and 17-20 are allowed because they further limit their parent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657